                                             Case
                                             Case 3:19-cv-01183-KAD
                                                  3:19-cv-01183-KAD Document
                                                                    Document 1-8
                                                                             37 Filed
                                                                                 Filed 09/03/19
                                                                                       08/01/19 Page
                                                                                                Page 11 of
                                                                                                        of 13
                                                                                                           13
                                                                             l,.b:t E
                                         I                                                                                                           I           I                         I
                                                            ,._,..
        Name                Journal            Clinic;;              Pi&-<!!1"   Pra Bon<.' .-\c!iviues   Law:Rclaned     Professor RA       Total       Paper        Big      Books           Edmlcll)
                          Memberships                                                                     Competitions      Positions                    # and       Law      Published
                                                                                                                                                         Pages       Offer?   Before or
                                                                                                                                                         Total                 During
                                                                                                                                                                                Law
                                                                                                                                                                              Sch1;1ol;,
      Yaw Anirn             1- YlJ                0                     0                  0                   0                0              I                      Yes         0             African
                                                                                                                                                                                               Ameriol!ll
    Leke Badivuku            1 -Cal               0                     0            l -East Bay               0                0              2                      Yes         0


     David Berke
                          Business Law
                            Joumnl
                               0                  0                     4
                                                                                     Community
                                                                                  Votw,tetr Ccnu:r
                                                                                           0                   0                0              4                      Yes         0
                                                                                                                                                                                           I   Caucasian
     Josh Cohen           2- YlJ and         1-SCOTUS                   0          1 - Civil Rights       1-LGBTQ           I -Coker           6                                  0            Caucasian
                            YJLH                                                        Project           Moot Court
                                                                                                            Finalist
      Alex Noori               0                  0                     0        2 - Academic Chair            0                0              2                                  0            Hispanic
                                                                                   and Latino Law
                                                                                      Students
                                                                                     Association -
    Daniel Freeman          1-YlJ               1.                      0          3 -Jewish Law               0                0              5                                  0            Unknown
        (DOJ)                                Lowenstein                                Student
                                                                                  Association, YLS
                                                                                   Democrats, and
                                                                                        ACS
     LisaHasday              1- YlJ               0                     0                 0                    0            1 - Coker          2                                  0            Caucasian
        (DOJ)
    April Anderson           1-YlJ                0                     0                  0                   0                0              1                                  0            Caucasian
        (DOJI
     Bill Rinner             1-YlJ                0                     0                  0                   0                0              1                                  0            Caucasian
        cnon
    Carly Zubrzycki
        {D0J)
                      I     1 -JREG               0                     0           2-YLWand
                                                                                    POLISCITA
                                                                                                               0            1 -Coker           4                                  0            Unknown

     Anjail Motji     I
                           2- YlJ and        2-SCOTUS                   0             1-ACS                    0             1 -Coker          6                                  0             Asian
        (DO])               YJHELP            and Media                                                                                                                                        American
                                                 Info
     Judy Coleman            1-YLJ                 0                    0                  0                   0                 0             1                                  0            Unknown
        1.00.n
                             1-YLJ                0                      0         2-IRAP, NSG                           3 - Kerry Fellow,     6                                  0             Asian-
                                                                                                                          Jackson Fellow,                                                      American
                                                                                                                           Foreign Policy
                                                                                                                              fell.ow
     Eliza Simon            1-YLPR           l - Veterans                0             1-YLW                   0                  0            3                                  0            Caucasian
        (OOJ'I                                   Clinic
     Sinarth Reddy          1- YJlL                                                 6 - Marshall-              2                 1             10                                 0             Asian-
                                                                                  Brennan, ALSA,                                                                                               American
                                                            I
                                                                                   SALSA, Global

I                                                                                 Constitutionalism
                                                                                 Seminar. Center for                                                                                                        I
                                    Case
                                    Case 3:19-cv-01183-KAD
                                         3:19-cv-01183-KAD Document
                                                           Document 1-8
                                                                    37 Filed
                                                                        Filed 09/03/19
                                                                              08/01/19 Page
                                                                                       Page 22 of
                                                                                               of 13
                                                                                                  13



                                                           Global Legal
                                                          challenges, and
                                                         Yale International
                                                            Law Societv
      Sean Foley       1-YLPR             0          0   2 - ACS and YLS      0          0           3      0       Caucasian
                                                            tkmocr·atS
       Bradley        2- YLJ and   2-SCOTUS          2   3 - ACS, Student     0      I -Amar         10     0       Caucasian
      Silverman         YLPR         and Leg             Rep, Political Law
                                     Ad\lOO!tl:V
    Brennon Mendez     1- YLPR      1 - San Fran     0    4 - Civil Rights        2 - Eskridge and   8      0       Hispanic
                                                         Project, Outlaws,             Gerken
                                                           First Gen, and
                                                               LLSA
     Eileen Zelek      3-YU,             0           I     2-LLSAand          0          0           6      0       Unknown
                      YLPR, and                          Ethics Association
                        YJIL
      Julie Garcia       0               0           1           0            I          0           2      0       Unknown
        rDOJl
    Chris Jeu (DOJ)    1- YU              0          0           0            0          0           1      0        Asian-
                                                                                                                    Americun
     Jeff Sandberg     I - YllL         I-           0           0            0          0           2      0       Caucasian
      (DOJ - Civil                  Lowenstein
       Appellate)                     Human
                                       Ri!llus
    Tyce Walters -        0               0          0           0            0          0           0    I -The    Caucasian
      (DOJ Civil                                                                                           Wine
    Appellate) (may                                                                                        Trials
    need to request
         more
     infarmation)
    Shahar Azoulay        I          2 - Capital     0           0            0          0           2      0        Asian -
                                    Defense and                                                                     American
                                      Workers
                                   'Ri!?hts Clinic
      Chris Talbot        0        I - SCOTUS        0     2 - First Gen,     0   2 - Schultz and    5      0       Unknown
                                                              BALSA                   torts TA
     Rakim Brooks         0        2-SCOTUS          0     3 - First Gen,     I           0          6      0       African-
                                   and Workers           BALSA, and ACS                                             American
                                       R@lfS
     Wajdi Mallat       ! -YU             0          0   3 - IRAP, MELSA,     0          0           4      0        Asian-
                                                                NSG                                                 Amcriaan
      Michelle Li     2- YU and     2 - San Fran     0           0            0          0           4      0        Asian-
I                        YJIL            and                                                                        American
                                    Lowi:n£rein
      Meng Yang       2- YLJ and    1-SCOTUS         0           0            0          0           3      0        Asian-
                         YJIL                                                                                       Amcri<!an
      Youlin Yuan     2- YLJ and          0          0           0            0   3 - Ackerman,      5      0        Asian-
                         YJIL                                                     Hansmann, and                     American
                                                                                      Walker
                                          Case
                                          Case 3:19-cv-01183-KAD
                                               3:19-cv-01183-KAD Document
                                                                 Document 1-8
                                                                          37 Filed
                                                                              Filed 09/03/19
                                                                                    08/01/19 Page
                                                                                             Page 33 of
                                                                                                     of 13
                                                                                                        13



  Albert Pak           2 - YLJ and             0          0    2 - DOJ Extemships    0   I - Legal Writing   5             0        Asian-
                           YJIL                                                                                                    Amencrui
Robert Klipper            I -YLJ               0          0             0            0      I - Coker        2             0       Caucasian
 Julius Taranto        2 - YLPR and            0          0          I -Note         0          0            3             0       Unknown
                           YJoLT
 Sarni Ahmed
                   I    2 - YLJ and
                            JREG
                                               0          0             0            0          0            2             0        Asian-
                                                                                                                                   American
  Leslie Pope
 (may need to
 request more
                   I       I - YLJ             0          0             0            0          0            I             0       Caucasian


     info)
Carlton Forbes
                   I   2- YLJ and
                          YJIL
                                           I -Human
                                          Rights Clinic
                                                          0      1 - Global Legal
                                                                    Challen1;es
                                                                                     0          0            4             0        African-
                                                                                                                                   American
 Victor Chang

 Alex Potapov
                         1 - YLJ

                          I -YLJ
                                      I     I - Non-
                                             profits
                                                0
                                                          0

                                                          0             0
                                                                         0           0

                                                                                     0
                                                                                                0

                                                                                                0
                                                                                                             2

                                                                                                             I
                                                                                                                           0

                                                                                                                           0
                                                                                                                                    Asian-
                                                                                                                                   American
                                                                                                                                   Caucasian
 Ben Cassady             1- YLPR          1-SCOTUS        0             0            0          0            2             0       Caucasian
 Ariel Dobkin             1-YLJ                 0         0     1 - Yale Law and     0          0            2       Yes   0   [ Caucasian
                                                               Technology Society
 Rhea Francis             I - YLJ               0         0             0            0          0            I       Yes   0       Unknown
                                                                                                                               I
     Kathleen          2 - YJIL and             0         I             0            0   I - International   4             0       Caucasian
Cluassen (Miami            YLJ                                                                Dispute
      Law)                                                                                  Resolution
 Sergio Campos          2- YLJ and              0         0             0            0           0           2             0       Hispanic
  (Miami Law)              JREG
     Charlton            I -YLPR                0         0             0            0    I - Ackerman       2             0       African-
    Copeland                                                                                                                       American
  (Miami Law)
     Michael            2- YLJ and              0         0             0            0          0            2             0       Caucasian
    Froomkin               YJIL
  (Miami Law)
 Jone! Newman             I -YLJ                0         0             0            0          0            I             0       Unknown
  (Miami Law)
  Janet Steams               0                  0         2             0            0           0           2             0       Caucasian
  (Miami Law)
Kathyrn Abrams
    (Cal Law)
Famous Alumni
                          I - YLJ
                                      I         0         0             0            0   1- Nathan Maggs
                                                                                            Fellowshio
                                                                                                             2             0       Caucasian


   -YLS, HLS,
 SLS, Columbia,
  Chicago (after
 three years not
      two)
  Cory Booker -              0               I -Low       0   13- Big Brothers and   0           0           4             0       African-
   U.S. Senator
from New Jersey
                                          Income Clinic          Sisters, BALSA,
                                                                      Shabtai                                    I                 American
                                Case
                                Case 3:19-cv-01183-KAD
                                     3:19-cv-01183-KAD Document
                                                       Document 1-8
                                                                37 Filed
                                                                    Filed 09/03/19
                                                                          08/01/19 Page
                                                                                   Page 44 of
                                                                                           of 13
                                                                                              13


   John Bolton -      1-YLJ        0        0      I - Lux Et Veritas   0      0      2

                                                                                                       I
                                                                                                   0       Caucasian
       National
 Securitv Advisor
   Chris Coons -        0          0        0     I - I Have A Dream    0      0      I            0       Caucasian
    U.S. Senator                                       Foundation
  from Delaware
   Josh Hawley -     2-YLJand      0        0         1- Fed Soc        0      0      3            I       Caucasian
    U.S. Senator       YLPR
  .from Missouri
       Richard
    Blumenthal -
    U.S. Senator
                      1-YLJ        0        0              0            0      0      I            0
                                                                                                       I   Caucasian


        from
    Connecticut
 Michael Bennett      1-YLJ        0
                                        '   0              0            0      0      I            0
                                                                                                       I   Caucasian
   - U.S. Senator
  from Colorado
 Mel Watt - U.S.      1-YLJ        0        0              0            0      0      I            0       African-
   Represenative                                                                                           American
     from North
       Carolina
Gina Raimondo -         0          0        0              0            0      0      0            0       Caucasian
    Governor of
    Rhode Island
    Ro Khanna-          0          0        0              0            0      0      0            0        Asian-
        U.S.                                                                                               American
  Representative
  from California
       Michael        I - YLJ      0        0              ()           0      0      I            0       Caucasian
  Mukasey - U.S.
      Attorney
       General
   Neal Katya! -      1 - YLJ      0        I          1-TRO            1   Unknown   4            0        Asian-
   U.S. Solicitor                                                                                          American
.General (Acting_)
  Seth Waxman -       1 - YLJ      0        0              0            0      0      I            0       Caucasian
   U.S. Solicitor
       General
 Walter Dellinger     1 - YLJ      0        0              0            0      0      1            0       Caucasian
 - OLC Assistant
         AG

l    Alex Azar-
  HHS Secretarv
  Pat Robertson -
                      1-YLJ

                        0
                                   0

                                   0
                                            0

                                            0
                                                           0

                                                           0
                                                                        0

                                                                        0
                                                                            Unknown

                                                                               0
                                                                                      1

                                                                                      0
                                                                                                   0

                                                                                                   0
                                                                                                           Caucasian

                                                                                                           Caucasian
  Former POTUS
      camoaien
 George Conway        1- YLJ       0        0         I - Fed soc       0      0      2            0        Asian
 - WLRK Partner                                                                                            American
                                 Case
                                 Case 3:19-cv-01183-KAD
                                      3:19-cv-01183-KAD Document
                                                        Document 1-8
                                                                 37 Filed
                                                                     Filed 09/03/19
                                                                           08/01/19 Page
                                                                                    Page 55 of
                                                                                            of 13
                                                                                               13



Brett Kavanaugh        1-YLJ          0              0        2 - Fed Soc, YLS         0               0            3   0       Caucasian
    -SCOTUS
       Justice
Sonia Sotomayor        1-YLJ          0              0
                                                         I        Basketball

                                                             I - Yale studies in       I               0            3   0
                                                                                                                            I   Hispanic
     -SCOTUS
       Justice                                   I       I   World Public Order
                                                                                                                            I
  Bill Clinton -         0            0              0       2 - McGovern and          0               0            2   0   I   Caucasian
  POTUS (may                                                  Duffy Campaign
 need to request
         more
   information)
 John Bryson -           0            0              0
                                                         I
                                                                     0                 0               0            0   0
                                                                                                                            I   Caucasian
     Commerce
 Secretary (may
 need to request
         more
   information)
                                                                                                                            I
   Lloyd Cutler        1- YLJ         0              0                0                0               0            0   0       Caucasian
  (White House
 Counsel) (may
   need to look
 through public
       oaoers)
Chris Wray (FBI        1 - YLJ        0              0                0                0        1 - Steven Carter   2   0       Caucasian
      Director)
David Boies (BS          0            0              0                0                0               0            0   0       Caucasian
      Managing
  Partner) (may
 need to request
     more info)
  Jerry Brown -           0           0              0                0                0               0            0   0       Caucasian
      California
 Governor (may
 need to request
     more info}
     David Lat -       1 - YLJ   1 - Landlord-       0           1 - Fed soc       1 - Morris          0            4   0        Asian-
 Above The Law                       Tenant                                          Tyler                                      American
       Founder
    Van Jones -           0           0              0        1 - Rodney King          0               0            1   0       African-
  CNN Anchor                                                    LCCR Team                                                       American
   (may need to
   request more                                          I

   information)
        Jimmy             0           0              0        2 - Fed Soc, YLS         0               0            2   0       Caucasian
    Blacklock-
 SCOTX Justice     I                                             Republicans

   (may need to    I
   request more
    information)   I                                                                                                        I
                                Case
                                Case 3:19-cv-01183-KAD
                                     3:19-cv-01183-KAD Document
                                                       Document 1-8
                                                                37 Filed
                                                                    Filed 09/03/19
                                                                          08/01/19 Page
                                                                                   Page 66 of
                                                                                           of 13
                                                                                              13


 Leondra Kruger      1-YLJ          0                 0         0   0              0           I       0   Unknown
- SCOCA Justice
(for sure need to
  request more
  information)
  Tino Cuellar -       0            0             2-CT Bar      0   0              0           2       0   Hispanic
 SCOCA Justice                                   Foundation
(for sure need to                                Scholarship,
  request more                                    YLS Elliot
   information)                                  Scholarship
 Eric Biber (Cal       0            0                 0         0   0              0           0       0   Caucasian
       Lawl
      Prasad         I- YLJ         0                 0         0   0             I-           2       0    Asian-
 Krishnamurthy
    (Cal Law)
 Chris Kutz (Cal       0            0
                                             I        0         0   0
                                                                            Rebubenhausen
                                                                              Fellowshio
                                                                                   0           0       0
                                                                                                           American

                                                                                                           Caucasian
       Law)
Rob Merges (Cal        0            0                 0         0   0       3 - Coker, Aley    3       0   Caucasian
       Law)                                                                 Scholarship, and
                                                                             Wells Fellow
Avani Sood (Cal      1-YLJ       2-New                0         0   0         I - Bernstein    4       0    Asian-
     Law)                       Haven and                                    International                 American
                                Lowenstein                                   Human Rights
  Paul Schwartz      I - YLJ        0                 0         0   0               0          I       0   Caucasian
     (Cal Law)
Frederick Abbot        0            0                 0         0   0              0           0       0   Caucasian
(FSU Law) (may
 need to request
        more
   information)
 Pam Samuelson         0            0                 0         0   0              0           0       0   Caucasian
 (Cal Law) (may
 need to request
        more
   information)
Robert Atkinson
    (FSU Law)
 Courtney Cahill
                       0

                     I - YLJ
                                    0

                                    0
                                                      0

                                                      0
                                                                0

                                                                0
                                                                    0

                                                                    0
                                                                        I    I -Reismann

                                                                                   0
                                                                                               I

                                                                                               I
                                                                                                       0

                                                                                                       0
                                                                                                           Caucasian

                                                                                                           Caucasian
    (FSU Law)
Jonathan Meltzer
      (Bristow)
 Michael Chung
                     1-YLJ

                    I - YTIL
                                    0

                                    0
                                                      0

                                                      0
                                                                0

                                                                0
                                                                    0

                                                                    0
                                                                        I      I - Coker

                                                                                   0
                                                                                               2

                                                                                               0
                                                                                                       0

                                                                                                       0
                                                                                                           Caucasian

                                                                                                             Asian-
     (Kirkland)                                                                                            American
  Evan Turnage      I - YJoLT       0                 0         0   0        I - GS Scholar    2       0    African-
     (Kirkland)                                                                                            American
       Nicolas       1-YLJ          0                 0         0   0           I - Olin       2       0   Caucasian
    Thompson
     (Kirkland)
                                                                              Fellowship
                                                                                                   [
                                              Case
                                              Case 3:19-cv-01183-KAD
                                                   3:19-cv-01183-KAD Document
                                                                     Document 1-8
                                                                              37 Filed
                                                                                  Filed 09/03/19
                                                                                        08/01/19 Page
                                                                                                 Page 77 of
                                                                                                         of 13
                                                                                                            13



Romain Dambre
  (Kirkland)
 Tara Rhoades
                           1 -JREG

                            1-YLJ
                                                  0

                                                  0
                                                                0

                                                                0
                                                                          1 - Student
                                                                         Reoresentative
                                                                               0
                                                                                            0

                                                                                            0
                                                                                                        1-YLS
                                                                                                      Scholarship
                                                                                                           0
                                                                                                                      3

                                                                                                                      1
                                                                                                                          0

                                                                                                                          0
                                                                                                                              I   Caucasian

                                                                                                                                  Unknown
  (Kirkland)
   Amanda                   1 - YJIL              0             0              0            0          1 - Coker      2   0
                                                                                                                              I   Caucasian
   Elbogen
  (Kirkland)                                                                                                                  I
 Bryan McGee

      Joseph
                           I - YJoLT

                         2 - YLPR and
                                                  0

                                                  0
                                                                0

                                                                0
                                                                    I          0

                                                                        2 - TRO and CAP
                                                                                            0

                                                                                            2
                                                                                                    2 -TA and Liman
                                                                                                         Fellow
                                                                                                            1
                                                                                                                      3

                                                                                                                      7
                                                                                                                          0

                                                                                                                          0
                                                                                                                                  Caucasian

                                                                                                                                  Caucasian
    Sanderson
    (Kirkland)
                             JREG
                                                            I       I
 Jason Williams
    (Kirkland)
 Professors Who
                               0                  0             0
                                                                    I          0            0          I - Olin
                                                                                                      Fellowshio
                                                                                                                      I   0
                                                                                                                              I   Caucasian


Graduated From
The Law School
(after three years
     not two)
 Ben Eidelson -
       HLS
 Steve Valdeck -
                            1 - YLJ

                         3 - YLJ, YJIL,
                                                   1            4

                                                                2
                                                                    I          0            0

                                                                                            1
                                                                                                           0          6
                                                                                                                              I Caucasian
                                                   I                           0                           2          9           Caucasian
        UT                   YHRD                                   I
  Joey Fishkin -         2-YLJ. YJLH              2-            0       1 - ACS President   0              0          5           Caucasain
        UT                                    Legislative
                                              Advoicacy,
                                              Income Tax
                                               Assitance
 Caleb Nelson -             1-YLJ                  0            3              0            0              0          4   0       Caucasian
                     I
     UVA
 Joe Blocher -                            I
                                          I
                                                   0            0       1 - Jerome Frank    0              0          4   0       Caucasian
     Duke
                           3-YLJ
                         YLPR, YHRD                                      Legal Services
                                                                          Organization          I
  Steve Sachs -
       Duke
                          2- YLJ and
                             YLPR         I        0            2               0           0
                                                                                                I          0          4   0       Caucasian

  Jeff Powell -
Duke (May Need
To Reauest Info)
                     I         0

                                          I
                                                   0            0              0            0              0          0   0       Caucasian


  Bill Treanor -               0                   0            0               0           0              0          0   0       Caucasian
  Georgetown
 (May Need To
  Request Info)
Marty Lederman                 0                   0            0               0           0              0          0   0       Caucasian
 - Georgetown
 (May Need To
  Request Info)
 Renee Lerner -
       GW            I    2 - YLJ and
                             JREG
                                                   0            2             TRO           0              0          5   0       Caucasian
                                     Case
                                     Case 3:19-cv-01183-KAD
                                          3:19-cv-01183-KAD Document
                                                            Document 1-8
                                                                     37 Filed
                                                                         Filed 09/03/19
                                                                               08/01/19 Page
                                                                                        Page 88 of
                                                                                                of 13
                                                                                                   13



Lisa Ouellette -     1-YLJ                0              I            0            0      I - Coker      3       0       Caucasian
   Stanford
 Daniel Ho-        2- YU and              0              I    I - Asian American   0       I -Olin       5       0        Asian-
   Stanford           YJIL                                       Law Students            Fellowship                      American
                                                                  Association
Phil Hamburger          0                 0              2             0           0          0          2       0       Caucasian
   -Columbia
Kenji Yoshino -      I - YU               0              ll           0            0          0          I       0        Asian-
NYU (may need                                                                                                            American
to request more
  information)
    Erin Biel        I - YJIL             0              I            0            0          0          2       0       Caucasian
  (Covington)
  Nikki Singh           0                 0              0     1- Morris Tyler     0          0          I       0        Asian-
  (Covinl!ton)                                                                                                           American
Ligia Markman
  (Covington)
 Christian Mott
                   2- YJIL and
                     YJHRD
                        0
                                          0

                                     I -Mortgage
                                                         0

                                                         0
                                                                      0

                                                                      0
                                                                                   0

                                                                                   0
                                                                                              0

                                                                                              0
                                                                                                         2

                                                                                                         I
                                                                                                             I   0

                                                                                                                 0
                                                                                                                         Unknown

                                                                                                                         Caucasian
  (CovinE!ton)                          Clinic
Rachel Snidow       I - YLPR              0              0            0            0    1 - Contracts    2       0       Caucasian
  (CovinE!ton)
Daniel Ruldolph      1-YU                2-San           0            0            0          0          3       0       Caucasian
  (Covington)                        Francisco and
                                        Landlord
Matt Hegreness     2- YLJ and         I -SCOTUS          3            0            0          0          6       0       Caucasian
 (CovinE!ton)       YLHLPE
 Tina Thomas           0             3 - Workers         0            0            0      1 -Civil       4       0       African-
 (Covington)                          Rights, San                                        Procedure                       American
                                      Francisco,
                                     and Criminal
                                        Justice
   Liza Khan
  (Covington)
   Henry Liu
                   2- YLPRand
                      JREG
                      1- YU
                                           0

                                           0
                                                         0

                                                         0
                                                                      0

                                                                      0
                                                                                   0

                                                                                   I
                                                                                         1 - Poli Sci

                                                                                              0
                                                                                                         3

                                                                                                         2
                                                                                                                 0

                                                                                                                 0
                                                                                                                     I    Asian-
                                                                                                                         American
                                                                                                                          Asian-
  (CovinE!ton)                                                                                                           American
  Julia Brower          0                  0             1            0            0   1- Human rights   2       0       Caucasian
  (Covington)                                                                              Fellow
Jeremey Newell       1-YLR                 0             0            0            0          0          1       0       Caucasian
  (Covin_gton)
    Phil Axt        1- YJoLT               0             0     2 - Fed Soc and     0          0          3       0       Caucasian
                                                               Vets Association
Dimitri Millas     2- YJILand              0             0            0            0          0          2       0       Caucasian
   (Norton)           YLPR
 Tiffany Van            0                  0             0            0            0          0          0       0        Asian-
   (Sidley)                                                                                                              American
Grant Martinez       I - YLJ         2-SCOTUS            0      2- YLBS and        0          0          5       0       Hispanic
    (Yetter)                         and National                  Latino
  (Stanford
 Undererad)                      I
                                       Security
                                                     I                                                               I


                                                                                                                                     ,..
                                        Case
                                        Case 3:19-cv-01183-KAD
                                             3:19-cv-01183-KAD Document
                                                               Document 1-8
                                                                        37 Filed
                                                                            Filed 09/03/19
                                                                                  08/01/19 Page
                                                                                           Page 99 of
                                                                                                   of 13
                                                                                                      13



     Nie Marias
       (Keker)
    Sean Arenson
                              0

                         2-YU and
                                             0

                                             0
                                                           I

                                                           0
                                                               I       0

                                                                   1-YHLPS
                                                                                I

                                                                                0
                                                                                    I - Knight Media

                                                                                           0
                                                                                                           3

                                                                                                           3
                                                                                                                        0

                                                                                                                        0
                                                                                                                            l Caucasian
                                                                                                                            j   Caucasian
       (Keker)            YJHLPE
        Anjali            I - YLPR           0             0       1-YLW        0          0               2            0        Asian-
     Srinivasan
       (Keker)
     Erin Meyer               0         2 - Domestic       0           0        0          0               2
                                                                                                                I       0
                                                                                                                                American

                                                                                                                                Unknown
       (Keker)                          Violence and
                                         Immigrant
                                            Rights
      Victor Yu
        (Kekerl
         Svilen
                          I -JREG

                          I - YJIL           0
                                              0            0

                                                           0
                                                                       0

                                                                       0
                                                                                0

                                                                                0
                                                                                           I

                                                                                           0
                                                                                                       I   2

                                                                                                           1
                                                                                                                        0

                                                                                                                        0
                                                                                                                                 Asian-
                                                                                                                                Amcrimu\
                                                                                                                                Caucasian
      Karaivanov
       (Gooe:le)
     Nick McLean
        (Cades)      l     1 - YU            0
                                                       I   0           0        0          0               I            0       Caucasian

    Katrin Marquez

     Jack Boeglin
                          1 - YLPR

                           1 - YLJ
                                             0

                                             0
                                                       I   0

                                                           I
                                                                   I- Fed Soc

                                                                       0
                                                                                0

                                                                                0
                                                                                     2 - Coker and
                                                                                     Knie:ht Media
                                                                                           0
                                                                                                           4

                                                                                                           2
                                                                                                                        0

                                                                                                                        0
                                                                                                                                Hispanic

                                                                                                                                Caucasian
     (Covington -
       London)
     Ryan Watzel         2- YU and      1-SCOTUS           I           0        I          0               5            0       Caucasian
        (OLC)              JREG
      Andy Tutt
        (OLC)
                           1-YLJ             0             0           0        2          0               3
                                                                                                                    I   0       Caucasian

    Habib Olapade             6              0             0          17        4          6               33
                                                                                                                    I   3        African-
                                                                                                                                American
 John Reynolds
III (Davis Polk)
   Ida Araya-
                           I - YJIL

                          3- YJIL,
                                             0

                                             0
                                                           0

                                                           0
                                                                       0

                                                                       0
                                                                                0

                                                                                0
                                                                                           0

                                                                                           0
                                                                                                           I

                                                                                                           3
                                                                                                                    I   0

                                                                                                                        0
                                                                                                                                Caucasian

                                                                                                                                African-
   Brumskine             JREG, YLJ                                                                                              American
  (Davis Polk)                                                                                                                              I
     NinaR.                   0              0             0           0        0          0               0            0       Caucasian
Assouline (Davis
      Polk)
Peter M. Bozzo
  (Davis Polk)
    Gina Cora
                           1 -YU

                              0
                                             0

                                             0
                                                           0

                                                           0
                                                                       0

                                                                       0
                                                                                0

                                                                                0
                                                                                           0

                                                                                           0
                                                                                                           I

                                                                                                           0
                                                                                                                        0

                                                                                                                        0
                                                                                                                            I   Caucasian

                                                                                                                                Caucasian
  (Davis Polk)
   Erica James            I -YLPR            0             0           0        0          0               1            0       Caucasian
  (Davis Polk)
 Elizabeth King          2 - YJIL and        0             0           0        0          0               2
                                                                                                                l       0        Asian-
  (Davis Polk)               YLPR                                                                                               American
   Deborah K.                  0             0             0           0        0          0               0            0       Caucasian

I Klein (Davis
      Polk)
                                     Case
                                     Case 3:19-cv-01183-KAD
                                          3:19-cv-01183-KAD Document
                                                            Document 1-8
                                                                     37 Filed
                                                                         Filed 09/03/19
                                                                               08/01/19 Page
                                                                                        Page 10
                                                                                             10 of
                                                                                                of 13
                                                                                                   13


      Emma Larson           0              0         0       0         0             0          0       0   Caucasian
      (Davis Polk)
         AlexaB.            0              0         0       0         0             0          0       0   Unknown
     Lutchen (Davis
           Polk)
       Lauren Blas       1-JREG            0         0       0         0      2 - Civ Pro and   3
                                                                                                    I   0   Caucasian
        (Gibson -                                                              Legal Writing
        Aooellate)
    Kathyrn Cherry       1-YLJ       1 - SCOTUS      1       a         0            0           3       0   African-
    (Gibson Dunn -                                                                                          American
        Apoellatel
       Alex Gesch       1-JREG            0          0       0         0            0           1       0   Caucasian
    (Gibson Dunn -
        Aooellate)
        Grace Hart       1-YLJ             0         1       0         0             0          2       0   Unknown
    (Gibson Dunn -
        Apnellate)
       Pat Hayden        1-YLJ             0         0       0         0            0           1       0   Caucasian
    (Gibson Dunn -
        Annellate)
       Eli Lazarus       1-JREG           0          0       2         0            0           3       0   Caucasian
    (Gibson Dunn -
        Appellate)
        (Stanford
       Underirrad)
       Bill Moccia       1 -YLJ           0          0       0         D            0           1       0   Unknown
    (Gibson Dunn -
        Anpellate)                                       I
      MayaNuland       1-YLHLPE            0         0       0         0             0          1       0   Unknown
    (Gibson Dunn -
        Anoellate)
        Lochlan F.       1 - YLJ           0         2       0         0            0           3       0   Caucasian
    Shelfer (Gibson
          Dunn -
        Appellate)

I      Jonathan N.
        Soleimani
    (Gibson Dunn -
                        1- YLPR       2 - IPS and
                                     San Francisco
                                                     0       0         0            0           3       0    Asian-
                                                                                                            American

        Anpellate)
        Connor S.      2- YLJ and    1-SCOTUS        1       0          1            0          5       0   Caucasian
    Sullivan (Gibson     JREG
          Dunn-
        Appellate)
        AllisonK.        1- YLJ       1-SCOTUS       1       0         0         1-Coker        4
        Turbiville
     (Gibson Dunn -
        Apnellate)
     James Dawson      2- YLPR and      2- San       2       0         0             0          6       0   Caucasian
         (Jenner -         YLJ       Francisco and
        Aooellate)                     SCOTUS
                                           Case
                                           Case 3:19-cv-01183-KAD
                                                3:19-cv-01183-KAD Document
                                                                  Document 1-8
                                                                           37 Filed
                                                                               Filed 09/03/19
                                                                                     08/01/19 Page
                                                                                              Page 11
                                                                                                   11 of
                                                                                                      of 13
                                                                                                         13




                                                                                                           l
                                                                                                                                     I
      Lauren Hartz               0                  0        0            1-YLW           0    1-Coker         2             0           Caucasian
         (Jenner -
        Appellate)                         I                                                               I

                                                                 l
     Tassity Johnson          1- YJLF              1-        1               0            0       0            3             0           African-
          (Jenner-                             Immigration                                                                               American
        Aooellate)
     Alex Holtzman          2- YLPR ands            0        1        1- Election Law     0    1-Coker         5             0           Caucasian
          (Boies -              JREG                                     Confrence
        Appellate
         (Stanford
                                                                                                                                     I
       Undergrad)
         Mario 0.              1-YLJ                0        I               0            0       0            2             0           Caucasian
    Gazzola (Boies -
        Aooellate)
       Sam Kleiner             1-YJIL               0        0            1-NSG           0    I-Coker         3             0           Caucasian
          (Boies -
        Aooellate)
      David Simons           2-YLJ and              0        1               0            1       0            4

                                           I
                                                                                                                             0           Caucasian
          (Boies -            YJHRD
        Aooellate)
    Josh Stein (Boies         1- YJLH               0        0            1-LLSA          0       0            2             0           Hispanic
       - Aooellate)
I      Sam Ungar
       (Appellate)
      AlexaAndya
                            2-JREG and
                               YLPR
                            2-YJIL and
                                                    0

                                                    0
                                                             0

                                                             0
                                                                         1-YISPS

                                                                        2-IRAP and
                                                                                          0

                                                                                          0
                                                                                                  0

                                                                                                  3
                                                                                                               3

                                                                                                               7
                                                                                                                   I         0

                                                                                                                             0
                                                                                                                                         Unknown

                                                                                                                                          Asian-
         (Stanford              YLJ                                       AALSA
       Undergrad)       I                                                                                                            I   American

      Destiny Lopez              0                  0        0        2-Fip and LLSA      0       0            2                         Hispanic
         (Stanford
       Undergrad)                                                                                                  I                                 I
      Marcus Smith          3-YLJ, YLPR,            0        0               0            0       0            3             0           African-
         (Stanford
       Undergrad)
      Marissa Choy
                              and YJLH

                                 0                  0        0
                                                                 I
                                                                 I
                                                                             0            0       0            0             0
                                                                                                                                     I   American

                                                                                                                                          Asian-
         (Stanford                                                                                                                       American
       Undergrad)
       J. D. Vance             1-YLJ            I-Veterans   0           I-Veterans       0       2            5           l-Eligy       Caucasian
                                                                        Association
                               1-YLJ           I-Domestic    0       2-First Generation   0   !-Hathaway       5             0           Caucasian
                                                Violence             and Asvlum Seeker
       Adam Adler            2-YLJ and             0         I                0           2       0            5             0           Caucasian
        (Stanford
       Under2:rad)
                               YJoLT
                                                                                                                       I
         Arielle                 0             3-Veterans,   I       3-IRAP, TRO and      1       n            8             0           African-
       Humphries                                  CAP,                    BLSA                                                           American
        (Stanford                              Lowenstein
       Undergrad)
      Johanna Kalb           2-YJIL and        4-National    0               0            0       0            6             0           Caucasian
      (Lovola Law)             YJHRD            Securitv,
                                  Case
                                  Case 3:19-cv-01183-KAD
                                       3:19-cv-01183-KAD Document
                                                         Document 1-8
                                                                  37 Filed
                                                                      Filed 09/03/19
                                                                            08/01/19 Page
                                                                                     Page 12
                                                                                          12 of
                                                                                             of 13
                                                                                                13


   (Stanford                      Complex Fed,
  Undergrad)                        Advance
                                  Criminal, and
                                    Hamdan
 Julia Spiegel          0              0          0           0             0          0           0           0   Caucasian
   (Stanford
  Undergrad)
(May need to
request more
     info)
William Baude         1-YLJ            0          0           0             0          0           1           0   Caucasian
 Michelle Mello    3-YLJ, JREG,        0          0           0             0          0           3           0   Unknown
 (Stanford Law)      YJHELP
    (Stanford
undergrad) (May
 need to request
      more
  information)
   RebeccaC.            0              0          0           0             0          0           0           0   Caucasian
    Freeland
    (Stanford
   Undergrad)
  (May need to
  request more
  information)
   Rakesh K.            0               0         0           0             0          0           0           0    Asian-
Anand (Stanford                                                                                                    American
   Undergrad)
  (May need to
  request more
  information)
  Matt Brewer        1-YLPR             0         0        1-BLSA           0          0           2           0   African-
    (Stanford                                                                                                      American
   Undergrad)
     Jeff Lee      3-YLJ, JREG,        0          0     I-Admissions        0          0           4           0    Asian-
    (Stanford          YJIL                                Office                                                  American
   Under.grad)                                                                                         I
   Sai Prakash        1-YLJ            0          0   2-Moot Court and      0        I-Koh         4           0    Asian-
    (Stanford
   Undergrad)
Hayden Rodarte      2-YJIL and          0         0
                                                        Olin Fellow

                                                      5-Outlaws, LLSA,      0   I-Global Justice   8
                                                                                                           I   0
                                                                                                                   American

                                                                                                                   Hispanic
    (Stanford
   Undererad)
  Delbert Tran
                      YHRDJ

                     1-YJoTL         1-IRAP       0
                                                       First Gen, IRAP,
                                                          Lowenstein
                                                      3-First Generation,   0
                                                                                  Fellowship

                                                                                       0           5
                                                                                                           I   0   Caucasian
                                                       AALSA, Asylum
                                                             Seeker                                    I
 Cecilia Cheng      2-YLJ and           0         0         1-YLW           0       1-Coker        4           0    Asian-
                      JREG                                                                             I           American
                            Case
                            Case 3:19-cv-01183-KAD
                                 3:19-cv-01183-KAD Document
                                                   Document 1-8
                                                            37 Filed
                                                                Filed 09/03/19
                                                                      08/01/19 Page
                                                                               Page 13
                                                                                    13 of
                                                                                       of 13
                                                                                          13




  Megan         2-YLJ and        0         I   0    4-IRAP, CAP,      0   I-legal history   7   0   Caucasian
 Wachsoress       YJLH                             Rebel Conf.. ACS         Fellowshio
  Andrew          1-YJIL    2-Lowenstein       0     2-IRAP and       0          0          5   0   Caucasian
  Walchuk                      and San              Asylum Seeker
                              Francisco
Mike Knobler     1-YLJ            0            0          0           0   2-Information     3   0   Caucasian
                                                                           Society and
                                                                          Knieht Media
Kris Kobach       1-YLJ          0             0          0           0         0           1   2   Caucasian
Sunsan Sawyer       0            0             0          0           0         0           0   0   Caucasian
   (lawyer
 representing
    YLS)
